MEMORANDUM OPINION
No. 04-07-00042-CV
IN RE Rolando MONCADA
Original Mandamus Proceeding (1)



PER CURIAM


Sitting: Catherine Stone , Justice
  Karen Angelini , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed: February 21, 2007


PETITION FOR WRIT OF MANDAMUS DENIED
 The court has considered relator's petition for a writ of mandamus and motion for stay and is of the opinion that relief
should be denied.  See Tex. R. App. P. 52.8(a).  Accordingly, relator's petition for a writ of mandamus and motion for stay
are denied.            
PER CURIAM



1. This proceeding arises out of Cause No. 05-07-21053-MCVAJA , styled Noe F. Garza and Maria R. Garza v. Rolando
Moncada d/b/a Royal Ace Custom Homes, pending in the 365th Judicial District Court, Maverick County, Texas .